DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 5-7, 9-17 are allowable over the prior art of record because the prior art of record does not teach the claimed subject matter including a tubular support extending substantially along a first axis (A); a plurality of magnetic elements constrained to said tubular support and spaced from one another at least along said first axis (A), or along a direction substantially parallel to said first axis (A), and wherein each of said magnetic elements has a second axis (M), of magnetic orientation, linking the respective magnetic poles (N; S) and comprises an outer side jutting from the tubular support and an inner side facing the axis (A) of said tubular support; a target body having substantially cylindrical shape and being arranged spaced around said cylindrical support with said plurality of magnetic elements and comprising said material to be deposited on the substrate, said outer side of each magnetic element facing said target body; movement means for the relative movement between said tubular support, with said plurality of magnetic elements, and said target body; wherein said second axis (M) linking the poles of each magnetic element is transverse to said first axis (A) of the tubular support and in that the polarity (S; N) of the outer sides of two consecutive magnetic elements along said first axis (A), or along a direction substantially parallel to said first axis (A), on said tubular support is alternating, and wherein each of said magnetic elements comprises a plurality of magnets 
The combination of Allers (U.S. PGPUB. 2012/0199476 A1) with Goto (U.S. PGPUB. 2015/0235817 A1) and Edamura (JP 59-197570) fails to disclose the above limitations because (1) Goto does not teach or suggest anything about an arrangement of magnets for a cylindrical target and instead discloses an arrangement of magnets that includes stationary magnets for sputtering deposition on a planar substrate using a planar target, and (2) Edamura does not disclose a tubular support at least partially made of a magnetic or ferromagnetic material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
March 21, 2022